Citation Nr: 0819258	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1946 to January 1948. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO). On his May 2006 
VA Form 9, the veteran requested a Travel Board hearing; in 
June 2008 he withdrew the request.


FINDINGS OF FACT

1.  A hearing loss disability was first manifested many years 
postservice; sensorineural hearing loss (SNHL) was not 
manifested to a compensable degree in the first postservice 
year; and it is not shown that the veteran's current 
bilateral hearing loss disability is related to his active 
service, to include as due to noise exposure therein. 

2.  Tinnitus was first manifested many years postservice and 
is not shown to be related to the veteran's service or to 
noise exposure therein. 


CONCLUSIONS OF LAW


1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§  3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An August 2005 (prior to the initial adjudication of the 
instant claims) RO letter to the veteran explained what the 
evidence must show to substantiate the claims, informed him 
of his and VA's responsibilities in developing the claims, 
and told him that he should submit any evidence in his 
possession pertaining to the claims. 

A March 2006 letter advised the veteran of the criteria for 
rating hearing loss and tinnitus, and those governing 
effective dates of awards. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006). Neither the veteran nor his 
representative alleges that notice in this case was less than 
adequate.

Regarding VA's duty to assist, in September 2005, the 
National Personnel Records Center (NPRC) certified that the 
veteran's service medical records (SMRs) were fire related 
and unavailable (meaning that they were likely destroyed in a 
1973 fire at that facility).  Consequently, VA's duty to 
assist the veteran in developing evidence pertinent to his 
claims is heightened.  Pertinent postservice medical records 
are associated with the claims file, and the RO arranged for 
a VA examination in August 2005. The veteran has not 
identified any pertinent evidence that remains outstanding.  
Accordingly, VA's duty to assist is met.  

B.	Factual Background

The veteran's DD214 reflects that he served on active duty as 
a Heavy Mortar Crewmen and was a parachutist.

As noted above, the veteran's SMRs have likely been destroyed 
by fire.  In his initial claim for VA disability benefits 
filed in July 2005, the veteran asserted that his hearing 
loss and tinnitus began in 1946.  He did not identify any 
treatment providers.  

On August 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
80
75
LEFT
20
3[30]
40
65
70

Speech audiometry revealed speech recognition ability of 84% 
percent in each ear. 

The examiner noted that the veteran had mild to severe SNHL 
in both ears of a gradually sloping, high frequency, notch 
configuration. She noted that he had significant occupational 
noise exposure as a warehouse and truck driver for 27 years 
and that he had reported the onset of tinnitus was in the 
early 2000's.  She opined that the veteran's "hearing loss 
is less likely as not (less than 50/50 probability) caused by 
or a result of noise exposure in the military . . . Tinnitus 
is not due to noise exposure in the military based on 
patient's case history and late onset of tinnitus." She 
based her opinions on the veteran's history including 
significant occupational noise exposure after military 
service as a truck driver for 27 years, as well as the 
configuration of the audiogram. 

A November 2005 audiometry chart from private audiologist, R. 
S., does not include conversion to numerical values.  In May 
2006 the veteran submitted an Authorization and Consent to 
Release Information form with a handwritten statement in the 
comments section by R. S. stating: "It is more likely than 
not that [the veteran]'s military experiences contributed to 
his hearing loss and tinnitus." The veteran was advised that 
R.S. should explain the rationale for the opinion given.  In 
a Statement in Support of Claim received in June 2007, R. S. 
states "I am not able to state that the claimant's military 
noise exposure contributed to his hearing loss." Attached 
was a November 2005 private medical record and audiometry 
chart with Progress Notes from R. S. stating that "[the 
veteran] denied any tinnitus or vertigo . . . He had noise 
exposure to aircraft and gunfire in the military. He also was 
a truck driver for 27 years." The diagnosis was sloping mild 
to severe SNHL in both ears.

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA has a heightened duty to consider the benefit of the doubt 
rule, to assist in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed. Cromer v. Nicholson, 19 Vet. App. 215 (2005).  An 
August 2005 NPRC certification advises that the veteran's 
SMRs and SGOs (Surgeon Generals Office) records are 
unavailable.  [Notably, he does not allege that he received 
any treatment for SNHL or tinnitus during service.]

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

August 2005 VA audiological records reflect that the veteran 
has a bilateral hearing loss disability by VA standards.  See 
38 C.F.R. § 3.385. Consequently, that matter is not in 
dispute.  As the veteran's military occupational specialty of 
mortar crewmen is a known source of noise trauma, and because 
he was also a parachutist (another known cause of noise 
trauma in service) it may also be conceded that he likely was 
exposed to noise trauma in service.  

As there is no competent evidence that a hearing loss 
disability was manifested in service, service connection for 
such disability on the basis that it became manifest in 
service and persisted is not warranted.  And as there is no 
competent evidence that SNHL was manifested to a compensable 
degree in the first postservice year, there is no basis for 
considering the chronic disease presumptions under 
38 U.S.C.A. §§ 1112, 1137 (for SNHL as an organic disease of 
the nervous system).   

Consequently, what the veteran must still show to establish 
service connection for his bilateral hearing loss disability 
is that there is a nexus between such disability and his 
service, including noise exposure therein.  There is no 
competent evidence that supports the veteran's theory that 
there is such a relationship.  On August 2005 VA audiological 
evaluation, the examiner concluded that the veteran's hearing 
loss was less likely as not (less than a 50/50 probability) a 
result of noise exposure in the military. She based her 
opinion on the veteran's history including significant 
occupational noise exposure after military service as a truck 
driver for 27 years, as well as the configuration of the 
audiogram.  

While a private audiologist R. S., opined in a document 
received in May 2006 that "[i]t is more likely than not that 
[the veteran]'s military experiences contributed to his 
hearing loss . . ." when asked to explain the rationale for 
the opinion, he retracted it, indicating in June 2007 that he 
was "not able to state that the [veteran's] military noise 
exposure contributed to his hearing loss."

While the veteran may provide credible lay evidence, his 
allegation of a nexus between his noise exposure in service 
and his current hearing loss disability is not competent 
evidence because as a layperson, and thus is not competent to 
provide an etiology opinion. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   

Consequently, all competent medical evidence of record that 
directly addresses the etiology of the veteran's hearing loss 
is against his claim.  A preponderance of the evidence is 
against the claim and service connection for bilateral 
hearing loss must be denied. 


Tinnitus

The record contains conflicting medical evidence as to 
whether the veteran has tinnitus. VA records note he has 
tinnitus; records from private audiologist R. S. both confirm 
and deny that he has such disability.  Inasmuch as the 
diagnosis of tinnitus is essentially based on subjective 
accounts, and because the veteran indicates he has such 
disability, it may be conceded that he has tinnitus. 
 
As was previously noted, it is also not in dispute that the 
veteran was exposed to noise trauma in service.  However, to 
establish service connection for tinnitus the veteran must 
still provide competent evidence of a nexus between the 
tinnitus and the noise trauma in service (or show that the 
tinnitus is otherwise related to service).

On August 2005 VA audiological evaluation, the examiner 
concluded that the veteran's tinnitus was not due to noise 
exposure in the military based on his case history and late 
onset of tinnitus. Audiologist R. S. opined in a statement 
received in May 2006 that "[i]t is more likely than not that 
Mr. Macias's military experiences contributed to his  . .  
tinnitus".  

Weighing the probative value of the respective opinions, the 
Board finds the opinion of the VA examiner more probative, 
and persuasive, because it is based on review of the record 
and an explanation of the rationale (i.e., that the tinnitus 
was of recent onset).  R.S. did not explain the rationale for 
his opinion, but merely provided his conclusion.  The veteran 
was advised by RO letter that such a conclusory statement had 
insufficient probative value.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).

The veteran's own assertions/arguments that there is a nexus 
between his noise exposure in service and his tinnitus are 
not competent evidence because as a layperson he is not 
competent to provide an etiology opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Accordingly, a 
preponderance of the evidence is against this claim, and 
service connection for tinnitus must be denied.


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


